         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     GAINESVILLE DIVISION

DEMETRIUS LAREDO WALKER,

            Plaintiff,

v.                                         Case No.1:17cv79-MW/GRJ

GARY HERRON, et al.,

            Defendants.

____________________________/

                  ORDER ACCEPTING AND ADOPTING
                   REPORT AND RECOMMENDATION

      The Court has considered the Magistrate’s Report and Recommendation, ECF

No.95. Upon consideration, no objection having been filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as the Court’s

opinion. The Defendants’ motion for summary judgment, ECF No. 80, is DENIED.

This case is REMANDED to the Magistrate Judge for further proceedings.

      SO ORDERED on March 28, 2019.

                                     s/Mark E. Walker           ____
                                     Chief United States District Judge
